


EXECUTION VERSION

GUARANTY AGREEMENT

     GUARANTY AGREEMENT, dated as of May 30, 2013 (as amended, supplemented, or
otherwise modified from time to time, this “Guaranty”), is made by ZAIS
Financial Corp. a Maryland corporation (together with its successors and
permitted assigns, the “Guarantor”), in favor of Citibank, N.A. (the “Buyer”,
which term shall include Buyer’s successors and assigns, and any buyer for whom
any Buyer acts as agent pursuant to the Repurchase Agreement) pursuant to the
Repurchase Agreement.

RECITALS

     WHEREAS, pursuant to the Master Repurchase Agreement, dated as of May 30,
2013 (as amended, supplemented or otherwise modified from time to time, the
“Repurchase Agreement”), between ZFC Trust (“Seller”) and the Buyer, the Buyer
has agreed to enter into transactions from time to time with Seller, pursuant to
which (i) with respect to the initial transaction, Seller transfers to Buyer a
Purchased Certificate representing ownership in ZFC Trust Grantor Trust Holdings
Pass Through Trust I (the “Pass Through Trust”), the assets of which consist of
Participation Interests in Eligible Loans, and (ii) with respect to each
subsequent transaction, Seller transfers additional Participation Interests in
Eligible Loans to the Pass Through Trust against the transfer of additional
funds by Buyer with respect to such additional Participation Interests, pursuant
to a Purchase Price Increase, in each case with a simultaneous agreement by
Buyer to transfer to Seller such Purchased Certificate at a date certain or on
demand, against the payment of the Repurchase Price by Seller. Each such
transaction shall be referred to herein as a “Transaction”;

     WHEREAS, the Guarantor will obtain substantial direct and indirect benefit
from the Transactions, and to induce the Buyer to enter into Transactions under
the Repurchase Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Guarantor has agreed
to provide the guaranty set forth herein in favor of Buyer; and

     WHEREAS, it is a condition precedent to the obligation of the Buyer to
enter into the Repurchase Agreement that the Guarantor shall have executed and
delivered this Guaranty to the Buyer.

     NOW, THEREFORE, in consideration of the foregoing premises, to induce the
Buyer to enter into the Repurchase Agreement and to enter into Transactions
thereunder, the Guarantor hereby agrees with the Buyer, as follows:

     1. Defined Terms. (a) Unless otherwise defined herein, terms which are
defined in the Repurchase Agreement and used herein are so used as so defined.

     (b) For purposes of this Guaranty, “Obligations” means (a) all of Seller’s
Obligations (as such term is defined in the Repurchase Agreement) to pay the
Repurchase Price on the Repurchase Date and all other obligations and
liabilities of Seller to Buyer, its Affiliates, the Custodian or any other
Person arising under, or in connection with, the Program Documents or directly
related to the Purchased Certificate, the Participation Interests or the
Eligible Loans whether now existing or hereafter arising; (b) any and all sums
paid by Buyer or on behalf of Buyer in accordance with the terms of the Program
Documents with respect to the Purchased Certificate, the Participation Interests
or the Eligible Loans or its interest therein; (c) in the event of any
proceeding for the collection or enforcement of any of Seller’s indebtedness,
obligations or liabilities referred to in clause (a), the reasonable expenses of
retaking, holding, collecting, preparing for sale, selling or otherwise
disposing of or realizing on the Purchased Certificate or otherwise exercising
Buyer’s rights as certificateholder of the Purchased Certificate (including
terminating the Pass Through Trust and Legal Title Trust and realizing, holding,
collecting preparing for sale, selling or otherwise disposing of the
Participation Interests or Loans) or of any exercise by Buyer or any Affiliate
of Buyer of its rights under the Program Documents, including, without
limitation, reasonable attorneys’ fees and disbursements and court costs; and
(d) all of Seller’s indemnity obligations to Buyer pursuant to the Program
Documents.

--------------------------------------------------------------------------------




     (c) The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Guaranty shall refer to this Guaranty as a whole and
not to any particular provision of this Guaranty, and section and paragraph
references are to this Guaranty unless otherwise specified.

     (d) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

     2. Guaranty. (a) Guarantor hereby unconditionally and irrevocably
guarantees to the Buyer and its successors, indorsees, transferees and assigns
the prompt and complete payment and performance by the Seller when due (whether
at the stated maturity, by acceleration or otherwise) of the Obligations.

     (b) Guarantor further agrees to pay any and all expenses (including,
without limitation, all reasonable fees and disbursements of counsel) which may
be paid or incurred by the Buyer in enforcing, or obtaining advice of counsel in
respect of, any rights with respect to, or collecting, any or all of the
Obligations and/or enforcing any rights with respect to, or collecting against,
the Guarantor under this Guaranty. This Guaranty shall remain in full force and
effect until the Obligations are paid in full, notwithstanding that from time to
time prior thereto the Seller may be free from any Obligations.

     (c) No payment or payments made by Seller, any other guarantor or any other
Person or received or collected by the Buyer from Seller or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application, at any time or from time to time, in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of the Guarantor hereunder.

     (d) Guarantor agrees that whenever, at any time, or from time to time, the
Guarantor shall make any payment to the Buyer on account of the Guarantor’s
liability hereunder, the Guarantor will notify the Buyer in writing that such
payment is made under this Guaranty for such purpose.

     3. Right of Set-off. Upon the occurrence and during the continuance of any
Default or Event of Default hereunder or under any Program Document, the Buyer
is hereby irrevocably authorized at any time and from time to time without
notice to the Guarantor, any such notice being hereby waived by the Guarantor,
to set off and appropriate and apply any and all monies and other property of
the Guarantor, deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Buyer or any Affiliate
thereof to or for the credit or the account of the Guarantor, or any part
thereof in such amounts as the Buyer may elect, on account of the liabilities of
the Guarantor hereunder and claims of every nature and description of the Buyer
against the Guarantor, in any currency, whether arising hereunder, under the
Repurchase Agreement or otherwise, as the Buyer may elect, whether or not the
Buyer has made any demand for payment and although such liabilities and claims
may be contingent or unmatured. Buyer may set off cash, the proceeds of the
liquidation of any of the Purchased Items and all other sums or obligations owed
by Buyer or its Affiliate to Seller or Guarantor against all of Seller’s or
Guarantor’s obligations to Buyer or its Affiliate, whether under this Guaranty
or under any other agreement between the parties or between Seller or Guarantor
or any other guarantor and any Affiliate of the Buyer, or otherwise, whether or
not such obligations are then due, without prejudice to Buyer’s or its
Affiliate’s right to recover any deficiency. The Buyer shall notify the
Guarantor of any such set-off and the application made by the Buyer, provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of the Buyer under this paragraph are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Buyer may have. Upon an Event of Default in the
performance of any obligations hereunder or under the Program Documents, the
Buyer shall have the right to cause liquidation, termination or acceleration to
the extent of any assets pledged by the Guarantor to secure its obligations
hereunder or under any other agreement to which this Section 3 applies. For
purposes of this section only, any Affiliate of Buyer referred to herein shall
mean Citigroup Global Markets Realty Corp.

-2-

--------------------------------------------------------------------------------




     4. Subrogation. Upon making any payment hereunder, the Guarantor shall be
subrogated to the rights of the Buyer against the Seller and any Purchased Items
under the Repurchase Agreement for any Obligations with respect to such payment;
provided that the Guarantor shall not seek to enforce any right or receive any
payment by way of subrogation until all amounts due and payable by the Seller to
the Buyer under the Repurchase Agreement or any other Program Document have been
paid in full. Until one year and one day after payment of the full amount and
discharge of all Obligations, the performance of all of Guarantor’s obligations
hereunder and the termination of this Guaranty, neither any payment made by or
for the account of Guarantor nor any performance or enforcement of any
obligation pursuant to this Guaranty shall entitle the Guarantor by subrogation,
indemnity, exoneration, reimbursement, contribution or otherwise to any payment
by Seller or to any payment from or out of any property of Seller, and Guarantor
shall not exercise any right or remedy against Seller or any property of Seller
by reason of any performance by Guarantor of this Guaranty. If any amount shall
be paid to the Guarantor on account of such subrogation rights at any time when
all of the Obligations shall not have been paid in full or performed, such
amount shall be held in trust for the benefit of the Buyer and shall forthwith
be paid to the Buyer to be credited and applied upon the Obligations, whether
matured or unmatured, in accordance with the terms of this Guaranty.

     5. Amendments, etc. with Respect to the Obligations. Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against the Guarantor, and without notice to or further assent by the Guarantor,
any demand for payment of any of the Obligations made by the Buyer may be
rescinded by the Buyer, and any of the Obligations continued, and the
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Buyer, and the Repurchase Agreement, and the other Program Documents and any
other document in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, in accordance with its terms and as the Buyer
may deem advisable from time to time, and any collateral security, guarantee or
right of offset at any time held by the Buyer for the payment of the Obligations
may be sold, exchanged, waived, surrendered or released. The Buyer shall have no
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for this Guaranty or any property subject
thereto. When making any demand hereunder against the Guarantor, the Buyer may,
but shall be under no obligation to, make a similar demand on the Seller or any
other guarantor, and any failure by the Buyer to make any such demand or to
collect any payments from the Seller or any such other guarantor or any release
of the Seller or such other guarantor shall not relieve the Guarantor of its
obligations or liabilities hereunder, and shall not impair or affect the rights
and remedies, express or implied, or as a matter of law, of the Buyer against
the Guarantor. For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings.

-3-

--------------------------------------------------------------------------------




     6. Guaranty Absolute and Unconditional. (a) Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Buyer upon this Guaranty or acceptance
of this Guaranty; the Obligations, and any of them, shall conclusively be deemed
to have been created, contracted or incurred in reliance upon this Guaranty; and
all dealings between Seller or the Guarantor, on the one hand, and the Buyer, on
the other, shall likewise be conclusively presumed to have been had or
consummated in reliance upon this Guaranty. Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon Seller or the Guaranty with respect to the Obligations. This Guaranty
shall be construed as a continuing, absolute and unconditional guarantee of
payment without regard to (i) the validity or enforceability of the Repurchase
Agreement, the other Program Documents, any of the Obligations or any collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Buyer, (ii) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by it or Seller against the Buyer, or (iii)
any other circumstance whatsoever (with or without notice to or knowledge of the
Seller or the Guarantor) which constitutes, or might be construed to constitute,
an equitable or legal discharge of the Seller for the Obligations, or of the
Guarantor under this Guaranty, in bankruptcy or in any other instance. When
pursuing its rights and remedies hereunder against the Guarantor, the Buyer may,
but shall be under no obligation, to pursue such rights and remedies that they
may have against the Seller or any other Person or against any collateral
security or guarantee for the Obligations or any right of offset with respect
thereto, and any failure by the Buyer to pursue such other rights or remedies or
to collect any payments from the Seller or any such other Person or to realize
upon any such collateral security or guarantee or to exercise any such right of
offset, or any release of the Seller or any such other Person or any such
collateral security, guarantee or right of offset, shall not relieve the
Guarantor of any liability hereunder, and shall not impair or affect the rights
and remedies, whether express, implied or available as a matter of law, of the
Buyer against the Guarantor. This Guaranty shall remain in full force and effect
and be binding in accordance with and to the extent of its terms upon the
Guarantor and its successors and assigns thereof, and shall inure to the benefit
of the Buyer, and its successors, indorsees, transferees and assigns, until all
the Obligations and the obligations of the Guarantor under this Guaranty shall
have been satisfied by payment in full, notwithstanding that from time to time
during the term of the Repurchase Agreement the Seller may be free from any
Obligations.

     (b) To the extent permitted by law, Guarantor hereby waives any defense
arising by reason of, and any and all right to assert against the Buyer any
claim or defense based upon, an election of remedies by the Buyer which in any
manner impairs, affects, reduces, releases, destroys and/or extinguishes
Guarantor’s subrogation rights, rights to proceed against Seller or any other
guarantor for reimbursement or contribution, and/or any other rights of the
Guarantor to proceed against Seller, against any other guarantor, or against any
other person or security.

     (i) Guarantor is presently informed of the financial condition of the
Seller and of all other circumstances which diligent inquiry would reveal and
which bear upon the risk of nonpayment of the Obligations. The Guarantor hereby
covenants that it will make its own investigation and will continue to keep
itself informed of the financial condition of the Seller, of all other
circumstances which bear upon the risk of nonpayment and that it will continue
to rely upon sources other than the Buyer for such information and will not rely
upon the Buyer for any such information. Absent a written request for such
information by the Guarantor to the Buyer, Guarantor hereby waives its right, if
any, to require the Buyer to disclose to Guarantor any information which the
Buyer may now or hereafter acquire concerning such condition or circumstances
including, but not limited to, the release of or revocation by any other
guarantor.

-4-

--------------------------------------------------------------------------------




     (ii) Guarantor has independently reviewed the Repurchase Agreement and
related agreements and has made an independent determination as to the validity
and enforceability thereof, and in executing and delivering this Guaranty to the
Buyer, Guarantor is not in any manner relying upon the validity, and/or
enforceability, and/or attachment, and/or perfection of any Liens or security
interests of any kind or nature granted by the Seller or any other guarantor to
the Buyer, now or at any time and from time to time in the future.

     7. Reinstatement. This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Buyer upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Seller or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for,
Seller or any substantial part of its property, or otherwise, all as though such
payments had not been made.

     8. Payments. The Guarantor hereby agrees that the Obligations will be paid
to the Buyer without deduction, abatement, recoupment, reduction, set-off or
counterclaim in U.S. Dollars and in accordance with the wiring instructions of
the Buyer.

     9. Representations and Warranties. The Guarantor represents and warrants
that:

     (a) Guarantor is duly organized, validly existing and in good standing as a
limited partnership under the laws of the jurisdiction under whose laws it is
organized. Guarantor is duly qualified to do business and has obtained all
necessary licenses, permits, charters, registrations and approvals necessary for
the conduct of its business as currently conducted and the performance of its
obligations hereunder and under any other Program Documents except where any
failure to obtain such a license, permit, charter, registration or approval will
not cause a Material Adverse Effect with respect to Guarantor;

     (b) Guarantor has all necessary power and authority to conduct its business
as currently conducted, to execute, deliver and perform its obligations
hereunder and under any other Program Document;

     (c) The execution, delivery and performance by Guarantor of this Guaranty
and the other Program Documents to which it is a party has been duly authorized
by all necessary action and do not require any additional approvals or consents
or other action by or any notice to or filing with any Person other than any
that have heretofore been obtained, given or made;

     (d) No consent or authorization of, filing with, or other act by or in
respect of, any arbitrator or Governmental Authority and no consent of any other
Person (including, without limitation, any creditor of Guarantor) is required in
connection with the execution, delivery, performance, validity or enforceability
of this Guaranty;

     (e) This Guaranty has been duly executed and delivered by the Guarantor and
constitutes a legal, valid and binding obligation of the Guarantor enforceable
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether enforcement is sought in proceedings in equity or
at law);

     (f) The execution, delivery and performance of this Guaranty will not
violate any provision of any law, treaty, rule or regulation or determination of
an arbitrator, a court or other governmental authority, applicable to or binding
upon the Guarantor or any of its property or to which the Guarantor or any of
its property is subject (“Requirement of Law”), or any provision of any security
issued by the Guarantor or of any agreement, instrument or other undertaking to
which the Guarantor is a party or by which it or any of its property is bound
(“Contractual Obligation”), and will not result in or require the creation or
imposition of any Lien on any of the properties or revenues of the Guarantor
pursuant to any Requirement of Law or Contractual Obligation of the Guarantor;

-5-

--------------------------------------------------------------------------------




     (g) Guarantor is an indirect majority owner of Seller, and the Guarantor
has received, or will receive, direct or indirect benefit from the making of
this Guaranty with respect to the Obligations; 

     (h) The execution, delivery and performance of this Guaranty and the other
Program Documents to which the Guarantor is a party does not constitute a
material default by the Guarantor under any loan or repurchase agreement,
mortgage, indenture or other agreement or instrument to which the Guarantor is a
party or by which it or any of its properties is or may be bound or affected; 

     (i) No litigation, investigation or proceeding of or before any arbitrator
or Governmental Authority is pending or, to the knowledge of the Guarantor,
threatened by or against the Guarantor or any of its Affiliates or against any
of the Guarantor’s properties or revenues with respect to this Guaranty or any
of the transactions contemplated hereby;

     (j) The Guarantor and its Subsidiaries have filed or caused to be filed all
tax returns which are required to be filed and has paid all taxes shown to be
due and payable on said returns or on any assessments made against it or any of
the Guarantor’s or its Subsidiaries’ property and all other taxes, fees or other
charges imposed on it or any of the Guarantor’s property by any Governmental
Authority (other than any the amount or validity of which are currently being
contested in good faith by appropriate proceedings); no tax Lien has been filed,
and, to the knowledge of the Guarantor, no claim is being asserted, with respect
to any such tax, fee or other charge; 

     (k) As of the date hereof, and after giving effect to this Guaranty and the
contingent obligation evidenced hereby, Guarantor is, and will be, solvent, and
has and will have assets which, fairly valued, exceed Guarantor’s obligations,
liabilities (including contingent liabilities) and debts, and has and will have
property and assets sufficient to satisfy and repay Guarantor’s obligations and
liabilities;

     (l) Guarantor has and will continue to have independent means of obtaining
information concerning Seller’s affairs, financial conditions and business.
Buyer shall not have any duty or responsibility to provide Guarantor with any
credit or other information concerning Seller’s affairs, financial condition or
business which may come into Buyer’s possession; 

     (m) The financial statements of Guarantor, copies of which have been
furnished to the Buyer, (i) are, as of the dates and for the periods referred to
therein, complete and correct in all material respects, (ii) present fairly the
financial condition and results of operations of the Guarantor as of the dates
and for the periods indicated and (iii) have been prepared in accordance with
GAAP consistently applied, except as noted therein (subject to interim
statements as to normal year-end adjustments). Since the date of the most recent
financial statements, there has been no Material Adverse Effect with respect to
Guarantor. Except as disclosed in such financial statements, Guarantor is not
subject to any contingent liabilities or commitments that, individually or in
the aggregate, have a reasonable likelihood of causing a Material Adverse Effect
with respect to Guarantor;

-6-

--------------------------------------------------------------------------------




     (n) None of the documents or information prepared by or on behalf of
Guarantor and provided by Guarantor to the Buyer relating to Guarantor’s
financial condition contain any statement of a material fact with respect to
Guarantor that was untrue or misleading in any material respect when made. Since
the furnishing of such documents or information, there has been no change, nor
any development or event involving a prospective change known to Guarantor, that
would render any of such documents or information untrue or misleading in any
material respect;

     (o) No consent, license, approval or authorization from, or registration,
filing or declaration with, any regulatory body, administrative agency, or other
governmental, instrumentality, nor any consent, approval, waiver or notification
of any creditor, lessor or other non-governmental person, is required in
connection with the execution, delivery and performance by Guarantor of this
Guaranty or the consummation by Guarantor of any other Program Document, other
than any that have heretofore been obtained, given or made or would otherwise
not result in a Material Adverse Effect if not so obtained, given or made;

     (p) No practice, procedure or policy employed or proposed to be employed by
Guarantor in the conduct of its businesses violates any law, regulation,
judgment, agreement, regulatory consent, order or decree applicable to it which,
if enforced, would result in a Material Adverse Effect with respect to
Guarantor;

     (q) Guarantor does not intend to incur, nor does it believe that it has
incurred, debts beyond its ability to pay such debts as they mature. Guarantor
is not contemplating the commencement of insolvency, bankruptcy, liquidation or
consolidation proceedings or the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of Guarantor or any of its
assets; and

     (r) Guarantor is not required to be registered as an “investment company”
as defined under the Investment Company Act or as an entity under the control of
an “investment company” as defined under the Investment Company Act.

     Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by the Guarantor on the date of each Transaction under
the Repurchase Agreement on and as of such purchase date as though made
hereunder on and as of such date, or as of such other date specified in the
related representation and warranty.

          10. Covenants.

     (a) Reserved.

     (b) Reserved.

     (c) Reserved.

     (d) Reserved.

     (e) Guarantor shall promptly inform the Buyer in writing of any of the
following:

     (i) Any Default, Event of Default under the Repurchase Agreement or default
or breach by Guarantor of any obligation hereunder or under any other Program
Document to which it is a party, or the occurrence or existence of any event or
circumstance that Guarantor reasonably expects will with the passage of time
become a Default, Event of Default under the Repurchase Agreement or such a
default or breach by the Guarantor;

-7-

--------------------------------------------------------------------------------




     (ii) Any material dispute, licensing issue, litigation, investigation,
proceeding or suspension between Guarantor, on the one hand, and any
Governmental Authority or any other Person, on the other hand;

     (iii) Any material change in accounting policies or financial reporting
practices of Guarantor; and 

     (iv) Any event, circumstance or condition that has resulted, or has a
reasonable likelihood of resulting in either a Material Adverse Effect with
respect to Guarantor.

     (f) Guarantor shall maintain all licenses, permits or other approvals
necessary for Guarantor to conduct its business and to perform its obligations
under this Guaranty and each other Program Document to which it is a party and
Guarantor shall conduct its business in accordance with applicable law in all
material respects.

     (g) Reserved.

     (h) Except as provided in the Repurchase Agreement, Guarantor shall not at
any time, directly or indirectly, (i) enter into any transaction of merger or
consolidation or amalgamation as to which the Seller is not the surviving
entity, or liquidate, wind up or dissolve itself (or suffer any liquidation,
winding up or dissolution) or sell all or substantially all of its assets
without the Buyer’s prior consent; (ii) form or enter into any partnership,
joint venture, syndicate or other combination which would have a Material
Adverse Effect with respect to Guarantor; or (iii) effectuate a Change of
Control with respect to Guarantor, in each case without the prior consent of
Buyer.

     (i) Reserved.

     (j) Guarantor shall not convey, sell, lease, assign, transfer or otherwise
dispose of (collectively, “Transfer”), all or substantially all of its Property,
business or assets (including, without limitation, receivables and leasehold
interests) whether now owned or hereafter acquired or allow any Subsidiary to
Transfer substantially all of its assets to any Person; provided, that Guarantor
may, after prior written notice to the Buyer, allow such action with respect to
any Subsidiary which is not a material part of Guarantor’s overall business
operations.

     (k) Guarantor shall not make any material change in the accounting policies
or financial reporting practices of Guarantor or its Subsidiaries, except to the
extent such change is permitted by GAAP, consistently applied.

     (l) Guarantor shall keep all property useful and necessary in its business
in good working order and condition.

     (m) Any payments made by Guarantor to Buyer shall be free and clear of, and
without deduction or withholding for, any taxes; provided, however, that if
Guarantor shall be required by law to deduct or withhold any taxes from any sums
payable to Buyer, then Guarantor shall (A) make such deductions or withholdings
and pay such amounts to the relevant authority in accordance with applicable
law, (B) pay to the Buyer the sum that would have been payable had such
deduction or withholding not been made, and (C) at the time such payment is
made, pay to the Buyer all additional amounts as specified by the Buyer to
preserve the after-tax yield Buyer would have received if such tax had not been
imposed. This provision does not apply to income taxes payable by Buyer on its
taxable income.

-8-

--------------------------------------------------------------------------------




     11. Reserved.

     12. Termination. Subject to the provisions of Section 7, this Guaranty
shall terminate on the upon the final payment in full of the Obligations and the
termination of the Repurchase Agreement; provided, however, that Sections 2(b),
9, 18, 19, 21 and 24 shall survive any such termination and this Guaranty shall
be reinstated upon any Obligations arising under the Master Repurchase
Agreement, whether such Obligations arise prior to or upon or after the
termination of such Master Repurchase Agreement.

     13. Severability. Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

     14. Paragraph Headings. The paragraph headings used in this Guaranty are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

     15. No Waiver; Cumulative Remedies. The Buyer shall not by any act, delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default under the
Repurchase Agreement or in any breach of any of the terms and conditions hereof.
No failure to exercise, nor any delay in exercising, on the part of the Buyer,
any right, power or privilege hereunder shall operate as a waiver thereof. No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. A waiver by the Buyer of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Buyer would otherwise have on any future occasion. The rights
and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights or remedies provided by law.

     16. Waivers and Amendments. None of the terms or provisions of this
Guaranty may be waived, amended, supplemented or otherwise modified except by a
written instrument executed by the Guarantor and the Buyer, provided that any
provision of this Guaranty may be waived by the Buyer in a letter or agreement
executed by the Buyer or by facsimile or electronic transmission from the Buyer.

     17. Successors and Assigns. This Guaranty shall be binding upon the
successors and permitted assigns of Guarantor and shall inure to the benefit of
Buyer and its successors and permitted assigns. This Guaranty may not be
assigned by Guarantor and any attempt to assign or transfer this Guaranty shall
be null and void and of no effect whatsoever.

     18. GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH, AND
GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

-9-

--------------------------------------------------------------------------------




     19. Intent. Guarantor and Buyer intend that this Guaranty is a “repurchase
agreement,” as that term is defined in section 101(47)(A)(v) of the Bankruptcy
Code, a “securities contract,” as that term is defined in section 741 (7)(A)(xi)
of the Bankruptcy Code, and a “master netting agreement,” as that term is
defined in section 101(38A)(A) of the Bankruptcy Code; and that Buyer shall be
entitled to, without limitation, the liquidation, termination, acceleration,
setoff and non-avoidability rights afforded to parties such as Buyer to
“repurchase agreements,” pursuant to sections 559, 362(b)(7) and 546(f) of the
Bankruptcy Code, “securities contracts,” pursuant to sections 555, 362(b)(6) and
546(e) of the Bankruptcy Code, and “master netting agreements,” pursuant to
sections 561, 362(b)(27) and 546(j) of the Bankruptcy Code. Guarantor and Buyer
further intend that this Guaranty is “related to” the Master Repurchase
Agreement and Transactions thereunder within the meaning of sections
101(38A)(A), 101(47)(A)(v) and 741(7)(A)(xi) of the Bankruptcy Code. Guarantor
acknowledges that this Section 19 is a material inducement to Buyer to enter
into the Master Repurchase Agreement and Transactions thereunder.

     20. Notices. Notices by the Buyer to the Guarantor may be given by mail, by
hand or by electronic transmission, addressed to the Guarantor at the
Guarantor’s address or transmission number set forth under its signature below
and shall be effective (a) in the case of mail, five days after deposit in the
postal system, first class certified mail and postage pre-paid, (b) one Business
Day following timely delivery to a nationally recognized overnight courier
service for next Business Day delivery, (c) when delivered if delivered by hand
and (d) in the case of electronic transmissions, when sent, if such transmission
is electronically confirmed.

     21. Submission To Jurisdiction; Waivers. Guarantor hereby irrevocably and
unconditionally:

     (a) Submits for the Guarantor and the Guarantor’s property in any legal
action or proceeding relating to this Guaranty and the other Program Documents
to which the Guarantor is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof; 

     (b) Consents that any such action or proceeding may be brought in such
courts and waives any objection that the Guarantor may now or hereafter have to
the venue of any such action or proceeding in any such court or that such action
or proceeding was brought in an inconvenient court and agrees not to plead or
claim the same;

     (c) Agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Guarantor at
Guarantor’s address set forth under Guarantor’s signature below or at such other
address of which the Buyer shall have been notified; and

     (d) Agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

     22. Integration. This Guaranty represents the agreement of the Guarantor
with respect to the subject matter hereof and there are no promises or
representations by the Buyer relative to the subject matter hereof not reflected
herein.

-10-

--------------------------------------------------------------------------------




     23. Acknowledgments. Guarantor hereby acknowledges that:

     (a) Guarantor has been advised by counsel in the negotiation, execution and
delivery of this Guaranty and the other Program Documents;

     (b) The Buyer does not have any fiduciary relationship to the Guarantor,
and the relationship between the Buyer and the Guarantor is solely that of
surety and creditor; and

     (c) No joint venture exists between the Buyer and the Guarantor or among
the Buyer, Seller and the Guarantor.

     24. WAIVERS OF JURY TRIAL. THE GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS GUARANTY OR ANY OTHER PROGRAM DOCUMENT AND FOR ANY COUNTERCLAIM HEREIN
OR THEREIN.

[ Signature pages follow ]

-11-

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly
executed and delivered as of the date first above written.

ZAIS Financial Corp., as Guarantor         By: /s/ Michael F. Szymanski Name:
Michael F. Szymanski Title: President     Address for Notices:   ZAIS Financial
Corp. c/o ZAIS REIT Management, LLC 2 Bridge Avenue, Suite 322 Red Bank, New
Jersey 07701 Attention: President Telephone No.: (732) 978-7518 Fax No.: (732)
747-7619


--------------------------------------------------------------------------------